Citation Nr: 1624417	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of an injury of the right knee.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected residuals of an injury of the right knee. 

3.  Entitlement to an increased rating for service-connected residuals of an injury of the right knee, currently rated 10 percent disabling.

4.  Entitlement to an effective date earlier than February 19, 2015, for the grant of service connection for tinnitus.  

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for tremors.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a cervical spine disorder. 

9.  Entitlement to service connection for diabetes mellitus.  

10.  Entitlement to service connection for sleep apnea syndrome.  

11.  Entitlement to service connection for bilateral hearing loss.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.  

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's son, the Veteran's wife


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2015 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously before the Board in August 2013 and was remanded for a Board hearing.  A Board hearing was conducted in this matter via videoconference in February 2014 by the undersigned Veterans Law Judge.  A transcript of this hearing is contained in the Veteran's electronic file.  The case was returned to the Board in April 2014 and was remanded again for further development.  The case has been returned to the Board for appellate consideration.

The Veteran testified at his February 2014 videoconference hearing that he is unable work as a result of his orthopedic disabilities.  In a September 2015 brief, the Veteran's representative submitted an August 2015 residual functional capacity evaluation completed by a doctor.  The doctor indicated the Veteran was unable to maintain substantially gainful employment as a result of the Veteran's "service connected impairments."  As such, it follows that a request for a total disability rating based on individual unemployability (TDIU) was reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Although a January 2013 rating decision denied entitlement to a TDIU, in light of the more recent statements, the Board finds that the Veteran's claim of TDIU is part and parcel of the increased rating claim.  Therefore, the issue of entitlement to TDIU is also on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the Board hearing transcript, documents that are duplicative of the evidence in VBMS, and documents that are not relevant to the issues on appeal.

The issues of entitlement to a TDIU, entitlement to an increased disability rating for residuals of a right knee injury, entitlement to an earlier effective date for the award of service connection for tinnitus, entitlement to service connection for headaches, bilateral hearing loss, tremors, high blood pressure, a cervical spine disorder, diabetes mellitus, and sleep apnea, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's lumbar strain, osteoarthritis, and degenerative disc disease is caused by his service-connected residuals of a right knee injury (right knee disability) and service-connected left knee strain with osteoarthritis (left knee disability).

2.  The most probative evidence of record demonstrates that the Veteran's right and left hip osteoarthritis is caused by his service-connected right and left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for lumbar sprain, osteoarthritis, and degenerative disc disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria to establish service connection for right and left hip osteoarthritis have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition of the Veteran's claims of entitlement to service connection for low back and bilateral hip disabilities, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to these issues.  As the other issues on appeal are being remanded, no discussion of VA's notice or development actions regarding these issues is necessary at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran claims his low back and bilateral hip disabilities were caused by his service-connected knee disabilities.  The Veteran has also contended his low back disability is related to an in-service injury.  

First, there are currently diagnosed bilateral hip and lumbar spine disabilities, including lumbar spine sprain, lumbar osteoarthritis, lumbar degenerative disc disease, and bilateral hip osteoarthritis.  These diagnoses are confirmed in various medical records, including January 2010, August 2012, and May 2014 VA examinations.  The first element of service connection, present disability, has been met for these claims.   

Second, there are in-service events and service-connected knee disabilities.  The Veteran's service treatment records (STRs) indicate the Veteran suffered from tenderness in his lumbosacral area in February 1971 after lifting heavy objects.  The Veteran is also service connected for right and left knee disabilities.  Thus, there are events or disabilities to which the claimed disorders can be linked.

Third, then, the issue is whether the back disorder is related to service or the bilateral knee disabilities and whether the bilateral hip disorders are related to the bilateral knee disabilities.  In a February 2009 submission, a private physician noted an extensive review of the Veteran's medical records, to include VA treatment records and service treatment records.  The physician opined that the present low back disability was an ongoing process relating back to the February 1971 back injury during the Veteran's active service.  The physician also opined that the right hip osteoarthritis is related to his service injuries; specifically, the progression of the right knee and low back disabilities had caused the Veteran to weight bear in an abnormal fashion, increasing the stress on the right hip.  

A January 2010 VA examination was obtained.  The examiner opined that the Veteran's hip disorder related to the wear and tear from obesity and the aging process, and was thus less likely than not related to the right knee disability.  For the Veteran's back claim, the examiner expressed disbelief that the Veteran's low back disability was related to a soft tissue injury to his back in February 1971.  Because there were no radiographic images taken at the time of the injury, however, the examiner found that relating the Veteran's current disc disease to his injury in service would be speculation.

A May 2014 VA etiological opinion was obtained.  In pertinent part, the examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by an in-service back injury, explaining that the low back disorder was more likely than not due to chronic degenerative changes associated with aging and morbid obesity.  The examiner then opined that the back and hip disorders were less likely than not proximately due to or the result of the Veteran's service-connected right knee disability, explaining that there was no support in the literature that supports the contention that degenerative changes in one joint may induce degenerative changes in another joint.  The examiner again opined that it was more likely than not that the Veteran's bilateral hip and low back disorders were due to chronic degenerative changes associated with aging and morbid obesity.    

An August 2015 medical opinion from Dr. H.S. was submitted.  After citing his review of the medical evidence of record, Dr. H.S. opined that it was as likely as not that the Veteran's lumbar spine and bilateral hip disorders were caused by and/or permanently aggravated by the Veteran's service-connected bilateral knee disability.  Dr. H.S. noted a recent VA examination for the knees in December 2014, which had revealed stiffness, gait instability, and marked weakness in the bilateral knees.  Dr. H.S. also noted the May 2014 opinions that attributed the Veteran's bilateral hip and low back to the aging process and morbid obesity.  Acknowledging these risk factors as potential causes, Dr. H.S. cited to medical literature linking limping to a shift of the body's center of gravity, resulting in a lateral bending of the trunk, transferring weight to the good leg, and increasing the force transmitted across the lumbar discs, facet joints, hip, knee, ankle.  This mechanical change in posture can cause or aggravate degenerative change of the disc and facet joints, argued Dr. H.S.  Based on this research, the objective findings of the Veteran's service-connected bilateral knee disability, the VA examinations of record, as well as the Veteran's statements, Dr. H.S. opined that it was as likely as not that the lumbar and bilateral hip disorders were caused by and/or permanently aggravated by the Veteran's service-connected knee disabilities.  

The Board finds that the 2014 private opinion is significantly probative.  Dr. H.S. cited his review of the Veteran's medical file, cited to relevant evidence, and provided a detailed rationale for his conclusions.  The physician also addressed the prior VA examinations, to include the conclusions therein.  Thus, there is probative value in support of the Veteran's claims.  

Additionally, the February 2009 private opinion regarding direct service connection for the lumbar spine disorder is lacking in that it did not address the lack of x-ray report after the 1971 in-service event.  This opinion is not assigned any weight as it thus lacks probative value.  The opinion provided regarding secondary service connection for the right hip based on causation is significantly probative, as it addresses the relevant evidence of record and was based upon a review of the evidence of record, and provided a supporting rationale.  Thus, it is also assigned significant weight.  

The 2010 and 2014 VA examinations also lack probative value as they either did not provide supporting rationale for the secondary service connection claims, or are based upon erroneous foundation, as the 2014 private opinion indicated that there is medical literature to support disabilities developing due to an altered gait.  

Accordingly, on balance, the probative evidence of record supports that the bilateral hip and lumbar spine disorders are caused by the Veteran's service-connected knee disabilities, but are not directly related to active service.  Thus, the Board finds that the Veteran has bilateral degenerative joint disease of the hips and degenerative disc disease of the lumbar spine and that these disabilities are causally related to his service-connected bilateral knee disabilities.  Hence, service connection is warranted.  


ORDER

Service connection for lumbar spine sprain, osteoarthritis, and degenerative disc disease is granted.  

Service connection for right and left hip osteoarthritis is granted.  


REMAND

First, remand is required to obtain updated VA treatment records and any missing VA records.  A December 2014 VA examiner referenced an MRI study.  No such report is associated with the claims file.  On remand, updated VA treatment records, to include a record of this study should be obtained.  

Second, remand is required regarding the right knee disability to obtain clarification on any functional limitations caused by the disability.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

By way of history, VA afforded the Veteran an examination for his right knee in October 2008.  During the clinical interview, the Veteran described his knee giving way twice a day.  It would be aggravated by standing for five minutes, walking ten yards, going up and down stairs, lifting ten pounds, or driving for over five minutes.  X-rays of the right knee showed severe degenerative joint disease.  On examination, range of motion was from zero degrees extension to 90 degrees flexion.  The examiner noted that motion produced pain.  There was inferior and lateral tenderness, slight fluid, no crepitus, and no laxity.  

The Veteran's right knee was examined in a January 2010 VA orthopedic examination.  At that time, the Veteran denied flare-ups but reported constant pain.  The examiner found no incoordination.  There was fatigue and lack of endurance.  However, the examiner noted these symptoms were "probably secondary" to the Veteran's obesity.  The Veteran was able to flex his right knee to 90 degrees.  Extension ended at zero degrees.  The Veteran complained of severe pain on motion and palpation.  The examiner found no evidence of any laxity of the ligaments.  The examiner diagnosed the Veteran with mild degenerative joint disease of the right knee.  

The Veteran subsequently underwent another VA examination for his right knee in August 2012.  The Veteran reported that, since the January 2010 examination of his right knee, his right knee had received conservative treatment, to include physical therapy.  He denied any invasive treatment or hospitalization.  The Veteran reported daily mechanical severe right knee pain, experiencing right knee effusion two to three days per week and right knee instability approximately 75 percent of the time.  He denied any flare-ups, however.  Right knee flexion ended at 110 degrees with pain beginning at zero degrees.  There was no limitation of extension.  The Veteran was able to perform repetitive-use testing, after which flexion ended at 85 degrees.  The examiner noted that the Veteran was only able to extend to 45 degrees or greater after repetitive use testing.  The examiner noted that the Veteran had additional limitation of the motion in the knee following repetitive use testing, due to less movement than normal and pain on movement.  However, the active range of motion measurements after repetitive-use testing were not consistent with radiographic findings or passive range of motion from zero degrees extension to 120 degrees flexion.

The Veteran denied pain on palpation, muscle strength testing was normal, and the Veteran's knees showed no signs of joint instability.  Specifically, the anterior, posterior, and medial-lateral instability tests were normal.  The examiner also found no evidence or history of recurrent patellar subluxation or dislocation.  After the examination, the examiner noted that loss of right knee active range of motion appeared to either be related to functional pain behavior or volitional exaggeration.  Again, the examiner noted the Veteran's complaints of pain through the entire arc of motion.  The examiner reviewed February 2012 x-ray images of the right knee, which showed mild bicompartmental degenerative joint disease with narrowing noted.  There were also posterior patellar osteophytes bilaterally.  

In a December 2012 addendum opinion, another examiner was asked to clarify whether the Veteran's flexion to 85 degrees and extension to 45 degrees upon repetitive use testing was at least as likely as not due to functional pain behavior or considered volitional and exaggerated.  The examiner was unable to make this determination without resorting to mere speculation, noting that the loss of active range of motion could have also been due to muscle fatigue as a result of general physical deconditioning due to relative physical inactivity related to the Veteran's morbid obesity and chronic pain conditions.  The examiner reiterated that he was unable to determine the exact cause of this loss of active range of motion on repetitive use testing.  

A December 2014 VA examination was obtained.  At that time, the Veteran denied flare-ups that impacted the function of the right knee.  The Veteran described his functional loss due to his right knee as difficulty standing and walking.  On examination, initial range of motion was from zero degrees extension to 60 degrees flexion.  The examiner noted pain on flexion.  There was also pain with weight bearing and localized tenderness or pain on palpation of the right inferior patellar area and medial joint line.  The Veteran was able to perform repetitive use testing with at least three repetitions, and the examiner noted no additional functional loss or range of motion after three repetitions.  The examiner also opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability of the right knee with repeated use over a period of time.  On muscle strength testing, the Veteran's flexion and extension were rated as 1/5, and the examiner opined the reduction in muscle strength was entirely due to the service-connected right knee disability.  The examiner found no ankylosis, no evidence of lateral instability or recurrent subluxation.  Indeed, there was no evidence of joint instability found after joint stability testing.  The Veteran made regular use of a wheelchair, constant use of a knee brace, and regular use of a cane.  The examiner reviewed radiographic of the right knee, which revealed mild lateral patellar subluxation, moderate lateral patellar spurring and narrowing along the lateral aspect of the anterior compartment, chronic corticated fragment adjacent to the superior patellar pole, and moderate chronic degenerative joint disease.  The examiner found crepitus in the right knee.  The examiner noted that the Veteran's current bilateral knee condition would limit the Veteran's ability to perform prolonged standing or walking.  The examiner noted that the Veteran's right knee examination revealed marked weakness, stiffness, gait instability, and local discomfort.  

Initially, the August 2012 examiner found that the Veteran's extension upon repetitive use testing was limited to 45 degrees or greater.  In a December 2012 clarification opinion, the examiner was unable to determine whether this additional limited motion was a result of functional impairment due to pain or due to the Veteran's exaggeration.  The limited extension upon repetitive use in the August 2012 examination is a true outlier regarding the Veteran's extension in his right knee throughout the appeal period, especially compared with the other examinations and findings of record.  The Board is inclined to believe the examiner was mistaken in making this finding, especially when viewing the portion of the examination report that pertains to left knee extension.  The examiner found that left knee extension was limited to 45 degrees or greater.  However, the examiner also checked the option in the questionnaire indicating there was no finding of limitation of extension in the left knee.  These two findings contradict each other.  Despite these inconsistencies, the August 2012 examiner clearly indicated that there was functional loss and impairment in the right knee due to less movement than normal and pain on movement.  

Next, the December 2014 examiner found that the Veteran had extension limited to zero degrees and flexion limited to 60 degrees.  The examiner found that pain, weakness, fatigability, or incoordination did not limit functional ability with repeated use over a period of time.  However, the examiner also found the Veteran had marked weakness in his right knee due to his service-connected right knee disability, resulting in the inability to stand or walk for prolonged periods of time.  These findings seem to be inconsistent.  

The examination reports all document indications from the Veteran of significant right knee pain.  There are also findings of weakness.  Yet, there is no specific finding regarding the degree of functional loss, whether provided in terms of additional limitation of motion or not, that these symptoms have on the Veteran's right knee disability.  These findings are necessary, especially in light of the contradictory findings found in the August 2012 and December 2014 examinations.  On remand, an examination that fully describes the functional impairment attributable to the Veteran's right knee disability, as well as interprets the ambiguous findings of previous examinations, is necessary.  

Third, as previously noted, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on a TDIU as a result of that disability is warranted. Rice, 22 Vet. App. 447.  Therefore, the RO should develop a claim for a TDIU.

Fourth, and finally, in a May 2015 rating decision, the RO denied the Veteran's claims of entitlement to service connection for headaches, bilateral hearing loss, tremors, high blood pressure, a cervical spine disability, diabetes mellitus, and sleep apnea, and declined to reopen a claim for service connection for a psychiatric disorder.  The RO also granted service connection for tinnitus and assigned an effective date of February 19, 2015.  The Veteran filed a notice of disagreement in July 2015, disagreeing with the RO's denials of service connection, denial of the claim to reopen, and the effective date assigned for the grant of service connection for tinnitus.  To date, a statement of the case has not been issued addressing these issues.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to these issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to service connection for (1) headaches; (2) bilateral hearing loss; (3) tremors; (4) high blood pressure; (5) a cervical spine disability; (6) diabetes mellitus; (7) sleep apnea; (8) whether new and material evidence has been received to reopen the claim of entitlement to a mental disability; and (9) entitlement to an effective date earlier than February 19, 2015, for the grant of service connection for tinnitus.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal. 

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include the MRI report noted in the 2014 VA examination.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Develop and adjudicate the Veteran's claim for entitlement to TDIU under the provisions of 38 C.F.R. § 4.16 and Rice v. Shinseki, 22 Vet. App. 447 (2009).

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner must specifically analyze the various findings found in the examinations of record, specifically, the August 2012 and December 2014 examinations, and provide the following:

a.  The examiner should comment on the actual functional limitations of the right knee disability caused by pain, weakness, fatigability, and incoordination at that time of the August 2012 examination.  To the extent feasible, any functional limitation due to these factors should be expressed as limitation of motion of the affected joint in degrees.  

In providing this information, the examiner is asked to comment on the specific finding that the Veteran had extension limited to 45 degrees or greater in the right knee after repetitive motion, and either reconcile this finding with the normal extension found for the rest of the appeal period, or explain why repetitive motion resulted in such significantly worsened extension for this examination solely.  

b.  The examiner should comment on the actual functional limitations of the right knee disability caused by pain, weakness, fatigability, and incoordination at that time of the December 2014 examination.  To the extent feasible, any functional limitation due to these factors should be expressed as limitation of motion of the affected joint in degrees.  

In providing this information, the examiner is asked to comment on the specific finding that the Veteran's muscle strength surrounding his right knee was 1/5 and that this weakness was due to the Veteran's right knee disability.  Despite this finding or marked weakness, the examiner found that the functional impairment attributable to the right knee disability was not significantly limited after repeated use over time.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


